Name: Commission Regulation (EEC) No 743/88 of 21 March 1988 fixing the amounts and laying down the procedure for the depreciation of certain stocks of cereals, butter and beef in public storage
 Type: Regulation
 Subject Matter: trade policy; NA
 Date Published: nan

 22. 3 . 88 Official Journal of the European Communities No L 76/17 COMMISSION REGULATION (EEC) No 743/88 of 21 March 1988 fixing the amounts and laying down the procedure for the depreciation of certain stocks of cereals, butter and beef in public storage taken to lower the value of stocks of cereals, butter and beef. The amounts by which the value of the various products is lowered shall be as follows :  Common wheat of bread-making quality : 72 ECU/tonne  Common wheat not of bread-making quality : 72 ECU/tonne  Barley : 72 ECU/tonne  Rye : 72 ECU/tonne  Durum wheat : 110 ECU/tonne  Maize : 72 ECU/tonne  Sorghum : 72 ECU/tonne  Butter : 368 ECU/tonne  Beef carcases : 202 ECU/tonne  Boned beef : 305 ECU/tonne THE COMMISSION. OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Cuncil Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 2095/87 (2), and in particular the second paragraph of Article 8 thereof, Whereas the conditions laid down in the second paragraph of Article 8 of Regulation (EEC) No 1883/78 are met, so that the value assigned to certain stocks of cereals, butter and beef may be lowered in 1988 ; Whereas, under the second paragraph of Article 8 of Regulation (EEC) No 1883/78 , th^ Commission must fix the amounts by which the value of the products concerned is to be reduced and must lay down the necessary rules for declaring the corresponding expenditure to the EAGGF ; Whereas the EAGGF Committee has not delivered an opinion within the time limit laid down by its chairman, Article 2 For the purposes of the statements referred to in Commission Regulation (EEC) No 3184/83 (3), the depreciation resulting from Article 1 must be recorded as material operation incurred in March 1988 in respect of cereals, butter and beef in public storage, with the exception of products stored in accordance with Council Regulation (EEC) No 1799/87 (4). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1988 . HAS ADOPTED THIS REGULATION : Article 1 A decision within the meaning of the second paragraph of Article 8 of Regulation (EEC) No 1883/78 is hereby This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5. 8 . 1978, p . 1 . 0 OJ No L 196, 17. 7. 1987, p. 3 . O OJ No L 320, 17. 11 . 1983, p. 1 . b) OJ No L 170, 30. 6 . 1987, p. 1 .